Citation Nr: 1040625	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  03-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which, 
among other things, denied service connection for a skin 
condition.

In his December 2002 notice of disagreement (NOD), the Veteran 
requested a hearing at the RO before a local Decision Review 
Officer.  His hearing was scheduled and twice rescheduled at his 
request.  However, he eventually withdrew his hearing request in 
a June 2004 letter.  He also had indicated in his April 2003 
substantive appeal (VA Form 9) that he did not want a hearing 
before the Board.  38 C.F.R. §§ 20.702, 20.704 (2010).  In 
September 2008, however, the RO received his response to the then 
most recent supplemental statement of the case (SSOC), which had 
been issued in July 2008.  And although he indicated that he had 
no other information or evidence to submit, and that he wanted is 
case returned to the Board for further appellate consideration, 
as soon as possible, he wrote on the bottom of the form that he 
still wanted to go before a judge on his case (presumably 
referring to a Veterans Law Judge (VLJ)).  He indicated that he 
had requested this type of hearing 3 times already, and that he 
wanted to exercise this right.  38 C.F.R. §§ 20.700(a), 20.703.  
So in December 2008, in response, the Board sent him a letter 
requesting that he clarify the type of hearing he wanted before a 
Veterans Law Judge of the Board.  The letter also indicated that 
if he did not respond within 30 days from the date of the letter, 
the Board would assume he did not want a hearing and proceed 
accordingly, deciding his appeal based on the evidence of record.  
Since he did not respond to that letter, his hearing request was 
deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704.



In May 2007, the Board issued a decision denying additional 
claims the Veteran had appealed for service connection for 
diabetes mellitus and headaches.  However, the Board remanded his 
remaining claims - for service connection for a heart disorder 
and blood clots, a breathing disorder (asthma/bronchitis), and 
for a skin disorder, to the RO via the Appeals Management Center 
(AMC) for further development and consideration.

Upon receiving the file back from the AMC, the Board issued a 
decision in March 2009 granting the claim for service connection 
for a breathing disorder (namely, asthma/bronchitis), but denying 
the claim for service connection for a heart disorder and blood 
clots.  The Board again remanded the remaining claim for service 
connection for a skin disorder because there had not been 
substantial compliance with the Board's prior remand directives 
concerning this remaining claim.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).

All of the requested development of this remaining claim since 
has been accomplished, however.  The AMC since has issued another 
SSOC in August 2010 continuing to deny this remaining claim, so 
it is again before the Board.


FINDINGS OF FACT

1.  There is not the required clear and unmistakable evidence the 
Veteran had a 
pre-existing skin disorder such as psoriasis when entering the 
military, only his 
self-reported history of the condition preceding his service by 
some 6 to 7 years, so it must be presumed he was in sound health 
when entering service - especially since there was no objective 
indication of such a disorder when examined in anticipation of 
entering the military.

2.  The first objective indication of psoriasis was during the 
Veteran's service and, indeed, the reason for his premature 
discharge.

3.  The medical evidence is at least in balance for and against 
the claim as to whether this condition was first shown in service 
and insofar as whether it has persisted during the many years 
since.


CONCLUSION OF LAW

The Veteran's skin disorder - namely psoriasis, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

Here, in response to his June 2001 claim, the RO sent the Veteran 
a letter in August 2001 advising him of the type of information 
and evidence needed to substantiate his claim and apprising him 
of his and VA's respective responsibilities in obtaining this 
supporting evidence.  The RO sent that letter, incidentally, 
before initially adjudicating his claim in the November 2002 
rating decision at issue in this appeal, so in the preferred 
sequence.  Moreover, following and as a result of the Board 
remanding this and other claims in June 2006, the AMC sent the 
Veteran an additional VCAA notice letter in July 2006 to 
specifically address the holdings in the precedent cases cited 
above (namely, Quartuccio, Pelegrini II, and Dingess).  And 
following another Board remand of this and other claims in May 
2007, the AMC provided still additional VCAA notice later in May 
2007, January 2008, and April 2008.  Indeed, following the 
Board's most recent remand of this claim in March 2009, the AMC 
sent the Veteran even more VCAA development letters later in 
March 2009 and in February 2010.  The AMC also since has 
readjudicated the claim in the most recent SSOC that was issued 
in August 2010, including considering any additional evidence 
submitted or otherwise obtained in response to those additional 
VCAA notices.  So although those additional notices did not 
precede the initial adjudication of the claim, the claim has been 
reconsidered since providing all necessary VCAA notice.  The 
timing error in the provision of these additional notices 
therefore has been rectified ("cured") so as to not, in turn, 
prejudice the Veteran.

VA also fulfilled its duty to assist the Veteran in developing 
this claim.  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), VA and private 
medical treatment records, and his Social Security Administration 
(SSA) records.  Also, following and as a result of the Board 
remanding the claim, at least twice, the AMC obtained the 
requested medical nexus opinions concerning the etiology of the 
Veteran's skin disorder, including especially in terms of whether 
it was caused or chronically aggravated by his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  
So although the need for additional medical comment concerning 
the latter possibility was cited as the reason the Board had to 
again remand this claim in March 2009, the Board is satisfied 
there since has been substantial compliance with this remand 
directive in obtaining this necessary additional medical opinion.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Thus, as there is no other indication or allegation that any 
other relevant evidence remains outstanding, which is obtainable, 
the Board finds that the duty to assist has been met.

Regarding this decision that follows, although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in exhaustive 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.

II.  Whether Service Connection for a Skin Disorder is Warranted

When most recently remanding this claim in March 2009, the Board 
took the time to lay out the Veteran's contentions, relevant 
facts, governing statutes and regulations, and precedent cases.

As the Board previously indicated in that remand, the central 
basis of the Veteran's assertion that he is entitled to service 
connection for a skin disorder is that his psoriasis, although 
admittedly a pre-existing condition, was nonetheless dormant 
until he received the immunizations during service, such that his 
immune system was permanently weakened.



In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit Court has 
adopted the General Counsel's position.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous standard 
under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the Veteran to show the condition increased in 
severity during service.

To assist in making these important determinations, and pursuant 
to the Board's May 2007 remand, VA furnished the Veteran a 
compensation examination by an expert allergy immunologist to 
determine first whether he clearly and unmistakably had an immune 
system disorder prior to entering the military in 1971, taking 
into account, among other things, his self-acknowledged history 
of psoriasis prior to service.  This self-reported history, 
alone, is insufficient to rebut the presumption of soundness at 
service entrance.  See, e.g., Gahman v. West, 13 Vet. App. 148, 
150 (1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a 
layperson's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability pre-existed service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional.)



The Board's May 2007 remand further indicated that, if the VA 
examiner determined the Veteran clearly and unmistakably had a 
preexisting skin condition, there also must be clear and 
unmistakable medical evidence this pre-existing skin condition 
was not chronically aggravated during his military service beyond 
its natural progression to rebut this presumption of soundness at 
service entrance.  
Comment was specifically solicited as to whether any existing 
immune system disorder he may have had prior to service 
permanently increased in severity during service as a result of 
the immunizations he received in 1971.

Unfortunately, the VA physician that conducted this requested 
examination in June 2008, on remand, did not specifically answer 
these important questions.  The examiner only discussed his 
belief that the Veteran's skin condition, psoriasis, less likely 
than not was related to the vaccination - noting that, according 
to the medical treatise literature he had reviewed, the cause of 
psoriasis is unpredictable.  The examiner explained that it 
usually begins on the scalp or elbows and may remain localized in 
the original region for an indefinite period or completely 
disappear, recur, or spread to other parts.  Two of the chief 
features of psoriasis, added this examiner, are its tendency to 
recur and its persistence.  Rarely, however, he went on to note, 
patients with psoriasis may remain completely free of the disease 
for years.

So although this examiner discounted the notion that the 
vaccinations in service had caused the Veteran's psoriasis, this 
examiner had neglected to also address the equally important 
issues of whether the Veteran clearly and unmistakably had 
psoriasis prior to beginning his military service and, if he did, 
whether there also is clear and unmistakable evidence this pre-
existing condition was not aggravated by his military service (by 
those vaccinations, in particular) beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).



"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The 
presumption of aggravation applies where there was a worsening of 
the disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  And aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding 
that evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran to 
establish an increase in disability).  See, too, Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). (all holding that mere temporary or intermittent flare-
ups of a pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service", unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.

Hence, additional medical comment was needed concerning this 
because the Veteran is entitled - as a matter of law, to 
substantial compliance with the Board's remand directives.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).

The report of the Veteran's military enlistment examination in 
February 1971 indicates his skin was normal, and he 
contemporaneously denied a history of skin diseases.  The Board, 
as mentioned, therefore must initially presume he was in sound 
condition when entering the military in February 1971, with no 
prior skin disorder such as psoriasis.  The presumption of 
soundness attaches where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id., at (b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390 
(2009).

The Court, however, has recognized that skin disorders - by 
their inherent nature, tend to wax and wane, so sometimes are 
visibly evident whereas other times are not.  That is to say, 
they often are cyclical in manifestation, so it is important to 
examine the Veteran during an "active" (versus "inactive") 
stage of the disease, i.e., during an outbreak since they often 
are subject to remission and recurrence.  See Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994).  See also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  

The Veteran's STRs note that he was first seen for psoriasis in 
May 1971, so just 3 months after entering service.  His psoriasis 
at the time involved scattered papulosquamous lesions on his 
scalp, arms, legs, and trunk.  He reportedly had a six to seven 
year history of this condition, so preceding his entry into 
service.  A Medical Board recommended his discharge from active 
duty because of his psoriasis.  And one entry specifically notes 
it "EPTS" [existed prior to service], albeit, as mentioned, 
just apparently based on his self-reported history.  
His military service resultantly ended that same month.

38 C.F.R. § 3.303(c) recognizes there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently, 
with notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent active 
disease or injury during service, the conclusion must be that 
they preexisted service.  According to this same regulation, 
conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and, if manifested 
in less than the respected incubation periods after reporting to 
duty, they too will be held to have preexisted service.

Pursuant to the Board's March 2009 remand directive, the Veteran 
had an infectious disease immunology evaluation in April 2009.  
The designated VA examiner reviewed the claims file for the 
pertinent history and examined the Veteran personally before 
concluding that, although the Veteran's service medical records 
indicate that he informed a physician that he had a six to seven 
year prior history of generalized psoriasis, there is no clear 
and unmistakable evidence that he had psoriasis prior to entering 
the military.  In support of this opinion, this examiner 
explained that the examination at the time the Veteran entered 
service (referring to his enlistment evaluation) was within 
normal limits, and no medical records were available that pre-
date his entering the military.  This examiner therefore 
concluded the Veteran had onset of generalized psoriasis while 
serving in the military, adding there was no clear and 
unmistakable medical evidence that the psoriasis was not 
permanently aggravated during his military service.  This 
examiner then went on to note that, since its onset while serving 
in the military, the condition has been continuous, but that 
there is no evidence to suggest that the onset of the Veteran's 
psoriasis is a result of the immunizations that he received in 
1971.

A VA physician (M.D.) performed that April 2009 infectious 
disease immunology evaluation and provided that positive opinion 
and medical comment concerning the merits of this appeal.

A nurse practitioner (NP) additionally examined the Veteran in 
March 2010, but apparently without initially reviewing the claims 
file because this NP was under the mistaken impression that his 
additional examination of the Veteran was instead to evaluate the 
severity of the psoriasis in relation to a claim for an increase 
in the rating for this condition (so not to establish service 
connection, which first needed to be done).  The resultant 
clinical findings therefore primarily concerned the extent and 
severity of this condition, the modalities of treatment, and 
consequent functional impairment.

This NP submitted an addendum statement in May 2010 addressing 
the correct issue (service connection, not the appropriate rating 
since the psoriasis had not been service connected).  Upon 
reviewing the file, this NP took note of the prior VA 
examinations in June 2008 and April 2009, and their respective 
findings and opinions, as well as the specifics concerning the 
vaccinations the Veteran had received in service.  This NP then 
observed that he did not find any other supporting documentation 
regarding psoriasis many years later in September of 2004 at the 
Sumter VA Clinic.  In rendering an opinion, this NP concluded the 
current diagnosis of psoriasis is less likely than not related to 
the Veteran's service or aggravated by his service.  And in 
discussing the rationale for this unfavorable opinion, this NP 
indicated he could not find any documentation of psoriasis until 
9 years after the Veteran left the military.  This NP added that 
the Veteran had an acute, self-limiting, localized reaction due 
to immunizations that resolved in the service, and that the NP 
did not find any research to connect psoriasis to that kind of 
reaction.

Another VA compensation examiner, who is a physician (M.D.) 
rather than NP, provided further comment concerning this appeal 
in July 2010.  He indicated that he, too, had reviewed the claims 
file for the pertinent history, including the reports of the 
previous compensation and pension examinations, although he did 
not have the opportunity to also examine the Veteran personally.  
This commenting physician indicated his statement was a brief 
addendum to the exam performed by the NP.  He then referred to 
the mention of a previous history of psoriasis in the Veteran's 
military record of approximately 6 to 7 years duration, so 
placing the onset of this condition at approximately 12 years of 
age.  He also noted the concern that some immunizations in 
service had worsened this pre-existing psoriasis.  Ultimately, 
though, he concurred with the previous findings that the 
diagnosis of psoriasis is less likely than not related to the 
Veteran's military service, or aggravated by his service.

This additional unfavorable medical nexus opinion 
notwithstanding, the only mention of pre-existing psoriasis is 
the Veteran's self-reported history of this condition during 
service when he acknowledged he had had it for about 6 to 7 
years, so since before his military service.  But, again, his 
mere lay concession, alone, is insufficient to show he clearly 
and unmistakably had this condition prior to service, especially 
since there was no objective indication of it during his military 
enlistment examination.  And, indeed, this apparently is 
precisely why the April 2009 VA examiner (an M.D.) concluded 
there was insufficient medical evidence in the file to 
definitively say the Veteran had this condition prior to service.  
Moreover, because that April 2009 VA examiner's opinion that VA 
has not met this burden of proof in establishing the existence of 
psoriasis prior to service is in stark contrast with the 
subsequently obtained, and contrary, opinions of the NP examiner 
in May 2010 and the additional MD examiner in July 2010, 
it cannot be said there is agreement or consensus on this 
determinative issue.

Because, for all intents and purposes, there was no pre-existing 
psoriasis, the issue of aggravation is no longer in play because 
there was no pre-service disability to possibly worsen.  Rather, 
it is presumed the Veteran was in sound health when entering 
service and had no skin disorder.  The only remaining 
consideration, then, is whether his skin disorder initially 
manifested while in service.

And the April 2009 VA examiner has offered the best explanation 
of the circumstances presented.  While he acknowledged no 
correlation between the psoriasis and the immunizations the 
Veteran received in service (so, in effect, discredited this 
notion and in the process agreed with the May 2010 NP examiner 
and July 2010 MD examiner), he nonetheless conceded that the 
first credible indication of psoriasis was once the Veteran began 
serving on active duty.  So he concluded this condition was 
incurred in service, also indicating it has persisted rather 
continuously during the many years since to establish the 
required linkage between the current diagnosis and the diagnosis 
in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The April 2009 VA examiner's opinion is most probative because, 
in comparison to the opinions obtained in June 2008, May 2010, 
and July 2010, he is the only examiner that addressed all 
relevant issues - and, most importantly, under the correct legal 
standard, including especially as mentioned regarding the extent 
of evidence (clear and unmistakable) required to establish pre-
existing psoriasis and, in turn, rebut the presumption of 
soundness when entering service.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion [] 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."); Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position); and Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion of 
one competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

It further deserves mentioning that, to the extent the May 2010 
NP examiner expressed doubt there was the required evidence of 
chronicity of disease or injury in service when referring to no 
additional documentation of psoriasis until some 9 years after 
service, establishing continuity of symptomatology under 
38 C.F.R. § 3.303(b) is an alternative method of etiologically 
linking any current disability to service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) and Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  In Dalton v. Nicholson, 
21 Vet. App. 23 (2007), the Court found that an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's service treatment records to provide 
a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuity Court recognized lay 
evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  So the mere absence of this type of evidence 
in the file is not determinative or dispositive of the claim.

It further warrants pointing out that, in Barr v. Nicholson, 21 
Vet. App. 303, 305 (2007), the Court held that when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.

Other precedent cases have indicated that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Here, there is no disputing the Veteran has psoriasis and even 
did while in service.  And he is competent to say he has 
experienced recurrences of it in the intervening years, including 
when not actually documented by treatment records, 
especially since the April 2009 VA examiner has agreed that this 
indeed occurred.  As absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is obvious or definite etiology.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The evidence 
concerning this need only be in relative equipoise, meaning about 
evenly balanced for and against the claim.  38 C.F.R. § 3.102.  
This is such a balance in this particular instance, so service 
connection for the psoriasis is warranted.


ORDER

Service connection for psoriasis is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


